[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT           FILED
                             ________________________ U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                        FEBRUARY 4, 2009
                                Nos. 08-11075 & 08-12485
                                                                        THOMAS K. KAHN
                               ________________________
                                                                            CLERK

                         D. C. Docket No. 06-00694 CV-CAP-1


GEORGE F. PICKETT, JOHN W. BEISER, et al.,

                                                                         Plaintiffs-Appellees,

                                            versus

ATLANTIC SOUTHEAST AIRLINES, INC.,

                                                                       Defendant-Appellant.

                               ________________________

                     Appeals from the United States District Court
                         for the Northern District of Georgia
                           _________________________

                                    (February 4, 2009)

Before MARCUS, ANDERSON, and CUDAHY,* Circuit Judges.

PER CURIAM:

___________________
*Honorable Richard D. Cudahy, United States Circuit Judge for the Seventh Circuit, sitting by
designation.
      The only issues raised on appeal by appellant were disposed of in Part V of

the district court’s excellent Order dated February 27, 2008, concluding that the

Final Amendment did not relieve ASA of its joint and several obligation to

plaintiffs. We affirm the judgment of the district court on the basis of Part V of

that Order.

      AFFIRMED.




                                          2